Exhibit 10.02



























EASTMAN CHEMICAL COMPANY
2015 DIRECTOR STOCK COMPENSATION SUBPLAN


(a Subplan of the 2012 Omnibus Stock Compensation Plan)

69

--------------------------------------------------------------------------------

Exhibit 10.02





EASTMAN CHEMICAL COMPANY
2015 DIRECTOR STOCK COMPENSATION SUBPLAN


(a Subplan of the 2012 Omnibus Stock Compensation Plan)




ARTICLE 1
PURPOSE


1.1.           PURPOSE. The purpose of the Plan is to attract, retain and
compensate highly-qualified individuals who are not employees of Eastman
Chemical Company or any of its subsidiaries or affiliates for service as members
of the Board by providing them with competitive compensation and an ownership
interest in the Stock of the Company. The Company intends that the Plan will
benefit the Company and its stockholders by allowing Non-Employee Directors to
have a personal financial stake in the Company through an ownership interest in
the Stock and will closely associate the interests of Non-Employee Directors
with that of the Company’s stockholders. The Plan replaces and supersedes the
2013 Director Stock Compensation Subplan of the 2012 Omnibus Stock Compensation
Plan.


1.2.           ELIGIBILITY.  Non-Employee Directors of the Company who are
Eligible Participants, as defined below, shall automatically be participants in
the Plan.




ARTICLE 2
DEFINITIONS


2.1.           DEFINITIONS.  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned such terms in the Omnibus Plan.  Unless
the context clearly indicates otherwise, the following terms shall have the
following meanings:


(a)           “Committee” means the Nominating and Corporate Governance
Committee of the Board.


(b)           “Effective Date” of the Plan has the meaning set forth in Section
7.4 hereof.


(c)           “Eligible Participant” means any person who is a Non-Employee
Director on the Effective Date or becomes a Non-Employee Director while this
Plan is in effect; except that during any period a director is prohibited from
participating in the Plan by his or her employer or otherwise waives
participation in the Plan, such director shall not be an Eligible Participant.


(d)           “Omnibus Plan” means the Eastman Chemical Company 2012 Omnibus
Stock Compensation Plan, or any subsequent equity compensation plan approved by
the Board and designated as the Omnibus Plan for purposes of this Plan.


(e)           “Plan” means this Eastman Chemical Company 2015 Director Stock
Compensation Subplan, as amended from time to time.  The Plan is a subplan of
the Omnibus Plan.


(f)           “Plan Year(s)” means the approximate twelve-month periods between
annual meetings of the stockholders of the Company, which, for purposes of the
Plan, are the periods for which equity Awards are earned.

70

--------------------------------------------------------------------------------

Exhibit 10.02



ARTICLE 3
ADMINISTRATION


3.1.           ADMINISTRATION.  The Plan shall be administered by the
Committee. Subject to the provisions of the Plan, the Committee shall be
authorized to interpret the Plan, to establish, amend, and rescind any rules and
regulations relating to the Plan, and to make all other determinations necessary
or advisable for the administration of the Plan. The Committee’s interpretation
of the Plan, and all actions taken and determinations made by the Committee
pursuant to the powers vested in it hereunder, shall be conclusive and binding
upon all parties concerned including the Company, its stockholders, and
Non-Employee Directors with Awards under the Plan. The Committee may appoint a
plan administrator to carry out the ministerial functions of the Plan, but the
administrator shall have no other authority or powers of the Committee. The
Board may reserve to itself any or all of the authority and responsibility of
the Committee under the Plan or may act as administrator of the Plan for any and
all purposes. To the extent the Board has reserved any authority and
responsibility or during any time that the Board is acting as administrator of
the Plan, it shall have all the powers of the Committee hereunder, and any
reference herein to the Committee (other than in this Section 3.1) shall include
the Board. To the extent any action of the Board under the Plan conflicts with
actions taken by the Committee, the actions of the Board shall control.


3.2.           RELIANCE.  In administering the Plan, the Committee may rely upon
any information furnished by the Company, its public accountants, and other
experts. No individual will have personal liability by reason of anything done
or omitted to be done by the Company or the Committee in connection with the
Plan. This limitation of liability shall not be exclusive of any other
limitation of liability to which any such person may be entitled under the
Company’s Certificate of Incorporation or otherwise.




ARTICLE 4
SHARES


4.1.           SOURCE OF SHARES FOR THE PLAN.  The shares of Stock that may be
issued pursuant to the Plan shall be issued under the Omnibus Plan, subject to
all of the terms and conditions of the Omnibus Plan. The terms contained in the
Omnibus Plan are incorporated into and made a part of this Plan with respect to
Restricted Stock Awards pursuant hereto and such Awards shall be governed by and
construed in accordance with the Omnibus Plan. In the event of any actual or
alleged conflict between the provisions of the Omnibus Plan and the provisions
of this Plan, the provisions of the Omnibus Plan shall be controlling and
determinative; provided that the provisions of Section 5.4 of this Plan (rather
than those of Section 14.6 of the Omnibus Plan) shall control and be
determinative in the event of a Change in Control. This Plan does not constitute
a separate source of shares for the Awards described herein.




ARTICLE 5
RESTRICTED STOCK AWARDS


5.1     INITIAL AWARD OF RESTRICTED STOCK.  Subject to share availability under
the Omnibus Plan, on the date that a new Non-Employee Director is initially
elected or appointed to the Board, such director will receive a Restricted Stock
Award. The number of shares of Restricted Stock to be awarded shall be
established from time to time by the Board. Unless and until changed by the
Board, the number of shares of Restricted Stock to be awarded in each initial
Restricted Stock Award shall be determined by dividing $10,000 by the Fair
Market Value of one share of Stock as of the award date, and rounding up to the
nearest whole share (the “Initial Restricted Stock Award”). Non-Employee
Directors shall be eligible to receive both an Initial Restricted Stock Award
and an Annual Restricted Stock Award (as defined below) in his or her initial
year of service. Such shares of Restricted Stock shall be evidenced by a written
Award Notice in the form at the end of this Plan and shall be subject to such
restrictions and risk of forfeiture as are described in the form of Award Notice
and any other restrictions and terms determined by the Board, and shall be
granted under and pursuant to the terms of the Omnibus Plan.

71

--------------------------------------------------------------------------------

Exhibit 10.02



5.2           ANNUAL AWARD OF RESTRICTED STOCK.  Subject to share availability
under the Omnibus Plan, on the date of each annual meeting of the Company’s
stockholders, each Eligible Participant in service on the close of business on
that date shall receive a Restricted Stock Award. The number of shares of
Restricted Stock to be awarded shall be established from time to time by the
Board. Unless and until changed by the Board, the number of shares of Restricted
Stock to be awarded in each annual Restricted Stock Award for a full Plan Year
shall be determined by dividing $75,000 by the Fair Market Value of one share of
Stock as of the award date, and rounding up to the nearest whole share (the
“Annual Restricted Stock Award”). Such shares of Restricted Stock shall be
evidenced by a written Award Notice in the form at the end of this Plan and
shall be subject to such restrictions and risk of forfeiture as are described in
the form of Award Notice and any other restrictions and terms determined by the
Board, and shall be granted under and pursuant to the terms of the Omnibus Plan.


5.3           VESTING.  Unless and until provided otherwise by the Board, the
Initial Restricted Stock Awards and the Annual Restricted Stock Awards shall
vest and all restrictions with respect thereto shall lapse only upon the
earliest to occur of: (i) one (1) year from the date of grant, but only if the
Non-Employee Director is still a director of the Company immediately prior to
the election of directors at the annual meeting of stockholders at the end of
such one-year period; (ii) the date that his or her tenure as a director of the
Company terminates by reason of death, Disability, resignation effective at an
annual meeting of stockholders because he or she is no longer qualified to serve
as a director under Section 3.1 of the Bylaws of the Company, or for another
approved reason as determined by the Committee; or (iii) the date that his or
her tenure as director of the Company terminates by reason of his or her failure
to be reelected as a director in an election in which he or she consented to be
named as a director nominee.  If the grantee’s service as a director of the
Company (whether or not in a Non-Employee Director capacity) terminates prior to
the first anniversary of the date of grant other than as described in clause
(ii) or (iii) of the foregoing sentence, then the grantee shall forfeit all of
his or her right, title and interest in and to any unvested shares of Restricted
Stock as of the date of such termination from the Board and such shares of
Restricted Stock shall be reconveyed to the Company without further
consideration or any act or action by the grantee.


5.4           CHANGE IN CONTROL.


(a)           Vesting of Awards.  Upon a Change in Control: (i) the terms of
this Section 5.4 shall immediately become operative, without further action or
consent by any person or entity; (ii) all conditions, restrictions, and
limitations in effect on Restricted Stock Awards pursuant to this Plan shall
immediately lapse as of the date of such event; (iii) no other terms,
conditions, restrictions or limitations shall be imposed upon any such Awards on
or after such date, and in no circumstance shall such Awards be forfeited on or
after such date; and (iv) all such Awards shall automatically become one hundred
percent (100%) vested immediately.


(b)           Valuation and Payment of Awards.  Upon a Change in Control, each
Non-Employee Director, whether or not continuing in service as a director of the
Company in any capacity, shall be paid, in a single lump-sum cash payment, as
soon as practicable but in no event later than seventy-five (75) days after the
effective date of the Change in Control, the value of all of his or her
outstanding Restricted Stock Awards. For purposes of calculating the cash-out
value of Awards for purposes of this Section 5.4, the Fair Market Value of
Shares as of the date of the Change in Control shall be used as the Fair Market
Value of the Shares.




ARTICLE 6
AMENDMENT, MODIFICATION, AND TERMINATION


6.1.           AMENDMENT, MODIFICATION AND TERMINATION.  The Board may, at any
time and from time to time, amend, modify, or terminate the Plan without
stockholder approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board, require stockholder approval under
applicable laws, policies, or regulations or the applicable listing or other
requirements of a securities exchange on which the Stock is listed or traded,
then such amendment shall be subject to stockholder approval; and provided
further, that the Board may condition any other amendment or modification on the
approval of stockholders of the Company for any reason.

72

--------------------------------------------------------------------------------

Exhibit 10.02



ARTICLE 7
GENERAL PROVISIONS


7.1.           ADJUSTMENTS.  The adjustment provisions of the Omnibus Plan shall
apply with respect to Awards outstanding or to be awarded or granted pursuant to
this Plan.


7.2.           DURATION OF THE PLAN.  The Plan shall remain in effect until
terminated by the Board or until the earlier termination of the Omnibus Plan.


7.3.           EXPENSES OF THE PLAN.  The expenses of administering the Plan
shall be borne by the Company.


7.4.           EFFECTIVE DATE.  The Plan was adopted by the Board on September
30, 2015, and became effective on that date (the “Effective Date”).

73

--------------------------------------------------------------------------------

Exhibit 10.02



FORM OF NOTICE OF RESTRICTED STOCK AWARDS
UNDER THE EASTMAN CHEMICAL COMPANY
2015 DIRECTOR STOCK COMPENSATION SUBPLAN
OF THE 2012 OMNIBUS STOCK COMPENSATION PLAN




Grantee:
Number of Restricted Shares:
Date of Award:


1.  Award of Restricted Stock.  Eastman Chemical Company (“Company”) has granted
to you, under the 2015 Director Stock Compensation Subplan of the 2012 Eastman
Chemical Company Omnibus Stock Compensation Plan (the “Plan”), the number of
Restricted Shares shown above (“Restricted Stock”) of its $.01 par value Common
Stock (“Common Stock”) to be held as restricted stock under the terms of the
Plan and this Award Notice (“Award Notice”). The Plan is incorporated herein by
reference and made a part of this Award Notice. Capitalized terms not defined
herein shall have the respective meanings set forth in the Plan.


2.  Lapse of Restrictions.  The restrictions on transfer described below with
respect to the Restricted Stock awarded to you hereunder will lapse upon the
“Vesting Date”, which shall be the earliest of:  (a) 4:00 p.m., Eastern Time,
the first anniversary of the Date of Award, if and only if you are still a
director of the Company immediately prior to the election of directors at the
annual meeting of stockholders at the end of such one-year period; or (b) the
date that your tenure as a director of the Company terminates by reason of
death, disability, resignation effective at an annual meeting of stockholders
because you are no longer qualified to serve as a director under Section 3.1 of
the Bylaws of the Company, or for another approved reason as determined by the
Nominating and Corporate Governance Committee of the Board of Directors ; or (c)
the date that your tenure as a director of the Company terminates by reason of
completion of your then-current term in office and you fail to be reelected as a
director to another term.


3.  Book-Entry Registration.  The Restricted Stock awarded pursuant to this
Award Notice initially will be evidenced by book-entry registration only,
without the issuance of a certificate representing such shares.


4.  Issuance of Shares.  Subject to the provisions of Section 7 of this Award
Notice, the Company shall, provided that the conditions to vesting specified in
Section 2 of this Award Notice are satisfied, issue a certificate or
certificates for unrestricted shares of Common Stock equal to the number of
shares of Restricted Stock as promptly as practicable following the Vesting
Date.


5.  Restrictions on Transfer of Shares.  Shares of Restricted Stock awarded
under the Plan, and the right to vote such shares and to receive dividends
thereon, may not, except as otherwise provided in the Plan, be sold, assigned,
transferred, pledged, or encumbered in any way prior to the Vesting Date,
whether by operation of law or otherwise, except by will or the laws of descent
and distribution.  After the Vesting Date, the unrestricted shares of Common
Stock may be issued during your lifetime only to you, except in the case of a
permanent disability involving mental incapacity.


6.  Rights as a Stockholder.  Except as otherwise provided in the Plan or this
Award Notice, prior to the Vesting Date, you will have all of the other rights
of a stockholder with respect to the Restricted Stock, including, but not
limited to, the right to receive such cash or other dividends, if any, as may be
declared on such shares from time to time and the right to vote (in person or by
proxy) such shares at any meeting of stockholders of the Company.


7.  Termination of Tenure as a Director.  Upon termination of your tenure as a
director of the Company prior to the Vesting Date, all of the Restricted Stock
awarded to you shall be canceled and forfeited by you to the Company without the
payment of any consideration by the Company. In such event, neither you nor your
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interest in or with respect to such shares.


8.  Change in Control.  Upon a Change in Control of the Company, the provisions
of Section 5.4 of the Plan shall automatically and immediately become operative
with respect to the Restricted Stock.

74

--------------------------------------------------------------------------------

Exhibit 10.02



9.  No Right to Continued Position on Board.  Neither the Plan, the award of
Restricted Stock, nor this Award Notice, shall give you any right to remain on
the Company’s Board of Directors.


10.  Restrictions on Issuance of Shares.  If at any time the Company shall
determine, in its sole discretion, that listing, registration, or qualification
of the shares of Restricted Stock upon any securities exchange or under any
state or federal law, or the consent or approval of any governmental regulatory
body, is necessary or advisable as a condition to the award or issuance of
certificate(s) for such Restricted Stock hereunder, such award or issuance may
not be made in whole or in part unless and until such listing, registration,
qualification, consent, or approval shall have been effected or obtained free of
any conditions not acceptable to the Company.


11.  Plan Controls.  In the event of any actual or alleged conflict between the
provisions of the Plan and the provisions of this Award Notice, the provisions
of the Plan shall be controlling and determinative.


12.  Successors.  This Award Notice shall be binding upon any successor of the
Company, in accordance with the terms of this Award Notice and the Plan.









75